               Case 3:18-cv-01020-EWD                 Document 86          09/29/20 Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

  STACEY WILLIAMS                                                                 CIVIL ACTION NO.

  VERSUS                                                                          18-1020-EWD

  MAGNOLIA CAFÉ, ET AL.                                                           (CONSENT)

                                            NOTICE AND ORDER

          This case has been scheduled for a two-day bench trial to begin on September 20, 2021.

  While it does not appear from the record that any party has formally requested a trial by jury, in a

  letter dated January 18, 2020, which was filed on January 29, 2020, Stacey Williams (“Plaintiff”),

  who is representing herself, stated: “I, Stacey Williams am requesting a jury to be present ….” 1

  Fed. R. Civ. Proc. 39(b) states: “Issues on which a jury trial is not properly demanded are to be

  tried by the court. But the court may, on motion, order a jury trial on any issue for which a jury

  might have been demanded.” The decision whether to grant Rule 39(b) relief is discretionary,

  however, such a motion should generally be granted “in the absence of a strong and compelling

  reason to the contrary.” 2 Because trial by jury is generally favored, and due to Ms. Williams’ pro

  se status,

          IT IS ORDERED that, if Stacey Williams is requesting a trial by jury in this case, by no

  later than October 9, 2020, Stacey Williams shall file a motion under Fed. R. Civ. Proc. 39(b) no

  longer than three (3) pages.

          IT IS FURTHER ORDERED that if Ms. Williams files a Rule 39(b) motion, by no later

  than October 13, 2020, Defendants shall file a notice with the Court indicating whether they intend



  1
   R. Doc. 71, p. 2.
  2
   See Swofford v. B&W, Inc., 336 F.2d 406, 409 (5th Cir. 1964), cert. denied, 379 U.S. 962 (1965) (citing Albert v.
  R.P. Farnsworth & Co., 176 F.2d 198, 203 (5th Cir. 1949).


7018 0360 0001 1615 8609
           Case 3:18-cv-01020-EWD        Document 86      09/29/20 Page 2 of 2




to oppose the motion. Any opposition memorandum will be due within the time provided in Local

Civil Rule 7.

       Signed in Baton Rouge, Louisiana, on September 29, 2020.


                                          S
                                          ERIN WILDER-DOOMES
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
